Case 2:20-cv-00851-BSJ Document 142 Filed 07/26/21 PageID.2005 Page 1 of 1
                                                                FILED
                                                         2021 JUL 26 PM 4:09
                                                               CLERK
                                                         U.S. DISTRICT COURT

                          IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 CRYSTAL LAGOONS U.S. CORP, et al.,

                 Plaintiffs,                      ORDER
        vs.
                                                  Civil No. 2:20-cv-00851-BSJ
 DESERT COLOR MANAGER LLC., et al.,

                 Defendants.                       Judge Bruce S. Jenkins




       Based on the Stipulation of Dismissal of Cole West Home LLC, [ECF No. 141] filed on

July 22, 2021,

       IT IS HEREBY ORDERED that Defendant Cole West Home is DISMISSED without

prejudice. Each party shall bear its own costs and fees.

       DATED this 26th day of July, 2021.

                                             BY THE COURT:


                                             __________________________________
                                             Bruce S. Jenkins
                                             United States Senior District Judge
